Citation Nr: 0734932	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-18 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran filed his increased rating claim in October 2002.  
Throughout the course of this appeal, he has participated in 
in-patient PTSD programs on two occasions.  While 
participating in these programs, the veteran was rated 
totally disabled.  The dates during which he was rated 
totally disabled were from August 19, 2002 to November 1, 
2002, and from December 27, 2005 to March 1, 2006.  At all 
other times during the course of this appeal his PTSD was 
rated as 50 percent disabling.  The periods during which the 
veteran's PTSD was rated as 50 percent disabling are relevant 
to this appeal.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in May 2007; a transcript 
is of record. 

At the veteran's video conference hearing, he asserted that 
he was no longer able to work.  In a VA medical expert 
opinion, Dr. R.M. indicated that the veteran was no longer 
able to work due to his service-connected PTSD.  In light of 
these statements, the Board finds that a claim for a total 
disability rating for individual unemployability (TDIU) has 
been reasonably raised.  See Roberson v. Principi, 251 F.3d 
1378 (2001).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record shows that the 
veteran's service-connected PTSD is characterized by 
isolative behavior, difficulties with impulse control and 
concentration, a brief history of suicidal ideation, nearly 
constant depressive mood, nightmares, hypervigilance, and 
exaggerated startle response that result in occupational and 
social impairment with deficiencies in most areas, 
particularly in the veteran's ability to adapt to social 
situations.  

3.  The medical evidence of record indicates that the 
veteran's service-connected PTSD has rendered him 
unemployable under VA guidelines.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 70 
percent for service-connected PTSD have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (2007).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, and 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in September 2003, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected PTSD.  The RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also essentially 
requested that the veteran send any evidence in his 
possession that pertained to the claim.   

In correspondence dated in April 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and all 
private medical records that the veteran requested.  The RO 
also provided the veteran with 2 VA examinations during the 
course of this appeal.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Accordingly, the Board will proceed with 
appellate review.

Evidence

VAMC treatment records, dated from August 2002 through 
September 2006, showed that the veteran received ongoing 
treatment for many ailments, including PTSD.  These records 
showed that the veteran was admitted for mental health 
treatment on several occasions.  

The veteran was admitted to an in-patient PTSD program from 
August 2002 to October 2002.  Upon discharge, his diagnoses 
were PTSD, major depressive disorder, alcohol dependence in 
early full remission, cannabis dependence in sustained full 
remission, cocaine dependence in sustained full remission, 
and opioid dependence in sustained full remission.  The 
veteran's GAF score was 59.  

In a mental health admission history and physical, dated in 
March 2004, the veteran was admitted for "increased PTSD 
symptoms."  A mental health treatment plan update, dated in 
April 2004, reflected that the veteran's PTSD symptoms 
consisted of nightmares, social isolation, and depression 
with vague suicidal ideation.  M.H., Registered Nurse, stated 
that the veteran was endorsing symptoms of depression.  

In an intake summary, dated in June 2004, it was reported 
that the veteran presented for treatment after having 
thoughts of hurting somebody.  The veteran also reported 
experiencing severe depression.  The diagnoses at that time 
were alcohol dependence in remission, major depressive 
disorder, and PTSD.  The veteran's GAF score was 43.  

In the June 2004 VA examination report, Dr. L.G. noted the 
following signs and symptoms.  The veteran's thought 
processes were goal directed.  The veteran experienced 
tactile hallucinations rarely.  The veteran denied current 
homicidal or suicidal ideation.  The veteran was oriented to 
time, place, and person.  The veteran had difficulty with 
impulse control and admitted to spending money on CD's and 
DVD's rather than paying his bills.  The veteran did not seem 
irritable.  The veteran had difficulty with concentration.  
The veteran reported hypervigilance and exaggerated startle 
response.  

Dr. L.G. confirmed the PTSD diagnosis, and also diagnosed 
major depression, moderate, recurrent; and polysubstance 
dependence in remission on Axis I.  On Axis III, Dr. L.G. 
noted the veteran's diagnoses of hypertension, enlarged 
prostate, and diabetes.  On Axis V, Dr. L.G. assigned a GAF 
score of 55 overall, and 65 secondary to PTSD.  Overall, Dr. 
L.G. reported, the veteran would be expected to have a 
notable impact on his social and occupational functioning 
secondary to the combination of major depression and PTSD.  
Dr. L.G. felt that the majority of the veteran's symptoms 
were related to PTSD.  Dr. L.G. stated that the veteran's 
depression could not be considered secondary to the veteran's 
PTSD based on the fact that there were multiple issues that 
could contribute.  Dr. L.G. cited family strain, financial 
difficulty, and chronic medical conditions as factors that 
could impact his mood.  Finally, Dr. L.G. noted that the 
claims file had been reviewed prior to completing the report.

In an attending note, dated in August 2004, Dr. T.C. noted 
that the veteran reported that his depression had improved, 
but that he still experienced nightmares.  The veteran 
reported continuous marital problems, but otherwise had no 
other complaints according to Dr. T.C.

On examination the veteran was found to be cooperative and 
pleasant.  The veteran had normal speech and mood and affect 
was congruent with mood.  The veteran's thought processes 
were goal directed and thought content was without suicidal 
or homicidal thoughts.  The veteran reported no delusions or 
hallucinations.  The veteran was alert and oriented, his 
memory was intact, and insight and judgment were fair.  Dr. 
T.C. concluded that the veteran had a history of PTSD but 
that he was doing fairly well at that time.  

In an attending note dated in October 2004, Dr. T.C. reported 
that the veteran was distraught over the recent death of his 
grandson.  Dr. T.C. found the veteran's PTSD to be doing 
fairly well.  

VAMC treatment records show that the veteran was hospitalized 
between October 7, 2005 and December 27, 2005.  A history and 
physical examination report, dated in October 2005, reflected 
that the veteran's chief complaint upon admission was alcohol 
dependence.  In a discharge summary, dated in December 2005, 
V.R., Registered Nurse, reported that the veteran would be 
entering a PTSD residential program upon discharge.  

In a statement submitted by the veteran's wife, J.C., which 
was dated in April 2006, she described how the veteran's PTSD 
had increased and affected her life.  J.C. explained that it 
was difficult for her husband to fit in with others and that 
he could no longer work because being around other people 
made him paranoid.  J.C. stated that the veteran's nightmares 
had worsened to the point that the two of them could not 
sleep in the same bed.  J.C. felt that the veteran's identity 
was taken away in Vietnam and that when he returned he was in 
his shell.  J.C. also noted a previous suicide attempt that 
the veteran had made in an attempt to cope with his feelings 
of worthlessness.  

In the May 2006 VA examination report, Dr. A.A. first 
discussed the veteran's extensive psychiatric history.  Dr. 
A.A. noted previous diagnoses of PTSD, major depression, 
panic disorder, and polysubstance dependence.  Dr. A.A. then 
discussed the veteran's occupational history, which included 
work as a forklift and conveyer operator and truck driver.  
The veteran had not worked since 1999, however, when he was 
awarded social security disability and VA benefits.  

On examination, Dr. A.A. found the veteran to be alert and 
oriented in all three spheres.  The veteran's thought process 
was logical and sequential and he denied delusions or 
hallucinations.  The veteran was anxious and reported prior 
anxiety attacks, but denied that they went into severe panic 
attacks.  Memory was intact.  The veteran also reported 
experiencing nightmares in relation to his Vietnam service.

Dr. A.A. diagnosed PTSD, major depression, and polysubstance 
dependence in remission on Axis I.  On Axis V, the veteran's 
GAF score was 55 overall, and 65 secondary to PTSD.  Dr. A.A. 
concluded that the veteran's PTSD symptoms did not appear to 
have worsened, but that the veteran's depression had worsened 
since the last VA examination.  

At the veteran's video conference hearing, conducted in May 
2007, he testified that he occasionally neglected his health 
and hygiene and that his family had to remind him of that.  
The veteran also admitted to occasional suicidal ideations.  
The veteran reported having domestic problems with his wife 
and that he did not get along with his neighbors.  The 
veteran claimed that he was deficient in most areas of work 
and family.  The veteran reported seeing a counselor on a 
weekly basis who had told him his PTSD had increased.  The 
veteran testified that he no longer worked and spent his time 
taking his daughter to work and his grandson to school.  The 
veteran also reported going to see movies periodically.  

The Board obtained an independent medical expert opinion from 
Dr. R.M., Psychiatrist.  Dr. R.M., in a report dated in 
September 2007, stated that the symptoms reported upon the 
veteran's first psychiatric hospitalization in April 2000 
were consistent with PTSD.  Dr. R.M. also noted the veteran's 
reports of experiencing nightmares since Vietnam, becoming 
more "jumpy," being more frequently on edge, being reminded 
of Vietnam from strong smells, and being in denial about his 
experience in Vietnam.  Dr. R.M. concluded that the veteran's 
primary diagnosis was PTSD.  Regarding the veteran's 
depression, Dr. R.M. stated that the veteran's treatment 
began in 1999, which was when he stated having marital 
problems as a result of his PTSD.  Dr. R.M. stated that in 
his clinical opinion, the veteran's depression was secondary 
to his PTSD.  

Dr. R.M. also discussed the veteran's alcohol and drug use, 
noting that it appeared that the veteran began using illicit 
substances at the age of 17 but that his use worsened while 
serving in Vietnam and after.  Dr. R.M. noted a correlation 
with the veteran's increased use of alcohol and his PTSD and 
depressive symptoms.  Dr. R.M. concluded that because the 
veteran's depressive symptoms were a result of increased 
distress from his PTSD symptoms and resulting marital/family 
problems, that his inability to work was a result of his 
PTSD.  The problems the veteran experienced with his social 
and occupational functioning, Dr. R.M. stated, were primarily 
a result of his PTSD and associated depression and not solely 
a result of his alcohol dependence.  Dr. R.M. also stated 
that it was not possible to precisely allocate what 
limitation in his work capacity was due to alcohol 
dependence.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2007).  

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  PTSD is rated pursuant to the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2007).  

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).

GAF scores range from 1-100 with the higher numbers 
representing higher levels of functioning.  A score of 61-70 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A score of 51-
60 reflects some moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).   

Analysis

Having reviewed the evidence, the most pertinent of which has 
been summarized above, the Board finds that the symptoms 
associated with the veteran's service-connected PTSD more 
closely approximate the criteria for a higher 70 percent 
rating and that such a rating is appropriate.

The Board acknowledges that the veteran has been diagnosed 
with several disorders on Axis I and that he is only service-
connected for one of these.  The Board also acknowledges that 
it is difficult to allocate various signs of mental 
impairment to one illness over another.  Considering that Dr. 
L.G. attributed a majority of the veteran's symptoms to his 
PTSD, and that Dr. R.M. was of the opinion that the 
depression was a result of the PTSD, the Board finds that 
resolving all doubt in favor of the veteran's requires that 
all signs and symptoms attributed to either disease be 
considered in his assigned rating.  The Board also 
acknowledges that the non-service-connected alcohol use may 
be contributing to his symptoms.  In light of Dr. R.M.'s 
opinion, however, the Board declines to attribute much if any 
of the veteran's impairment to his alcohol use.

With that in mind, the Board finds the following to be 
relevant for rating purposes.  First, the Board has taken 
into consideration that the veteran experiences nightmares 
and that they have apparently increased in severity.  The 
Board has also considered that the veteran has demonstrated 
isolative behavior, difficulties with impulse control and 
concentration, and an apparent disregard for his health and 
hygiene at times.  Next, although described as "vague," the 
records documented at least one suicidal ideation.  Regarding 
the veteran's depressive mood, this is shown to be nearly 
constant, and thus would certainly affect his ability to 
function at most times.  

The records also reflect that the veteran has continuously 
suffered from hypervigilance and exaggerated startle response 
and that perhaps these signs have increased in severity.  Due 
to the continuous nature of these and the other signs and 
symptoms, the Board finds that the veteran's PTSD is 
characterized by occupational and social impairment with 
deficiencies in most areas, particularly in the veteran's 
ability to adapt to social situations.  Based on the 
foregoing, the Board concludes that a rating of 70 percent is 
warranted for the service-connected PTSD.  

In concluding that the criteria for a 70 percent rating are 
met, the Board declines to grant a 100 percent rating.  
Notably, the evidence failed to show gross impairment in 
thought processes or communication.  Instead, his thought 
process was described by one examiner as "logical and 
sequential."  The evidence also failed to show persistent 
delusions or hallucinations.  With the exception of one entry 
in his records for "tactile hallucinations rarely," the 
veteran denied such symptoms at all times.  The reports also 
do not reflect that the veteran has engaged in grossly 
inappropriate behavior.  To the contrary, he has been 
described as "cooperative and pleasant," indicating that he 
is able to conduct himself appropriately despite that he 
suffers from significant impairment.  Next, the veteran has 
always been found to be oriented to time and place, and there 
is no indication that the veteran has suffered from loss of 
memory so severe that he could not recall his own name or the 
names of close relatives.  Finally, although the veteran 
reported difficulties getting along with his family and his 
neighbor, and that there was one reference to what was 
described as a vague suicidal ideation, none of the mental 
health examiners have given any indication that the veteran 
is a persistent danger to himself or others.  

Last, without separating his depressive symptoms, the 
veteran's GAF scores ranged from 43 to 59, which reflect 
serious to moderate impairment.  Such impairment is 
adequately reflected in a 70 percent rating; a 100 percent 
rating would contemplate more major impairment associated 
with lower scores.  

Essentials of Evaluative Rating and Staged Ratings

The Board concludes that with the exception of the periods 
discussed above when the veteran was hospitalized, the 
veteran's PTSD has not met the criteria for a rating higher 
than 70 percent for any period of the appeal period.  
Accordingly, a staged rating is not in order and a 70 percent 
rating is appropriate for all other times during the period 
of the veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected PTSD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Moreover, the veteran has not raised such an issue.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2007).  In the 
instant case, to the extent that the veteran's service-
connected PTSD interferes with his employability, the 
currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
PTSD and therefore, is entitled to a TDIU.  The Board agrees.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).  

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  In determining 
unemployability status, the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
service-connected disabilities are met and the service-
connected disabilities are found to render the veteran 
unemployable.  38 C.F.R. § 4.16(a) (2007).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The veteran meets the schedular criteria for total 
disability.  In making this finding, the Board first 
determines that due to the veteran's 70 percent rating for 
PTSD, he meets the percentage requirements for a TDIU.  38 
C.F.R. § 4.16(a) (2007).

Second, the Board finds that the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  The veteran's multiple 
hospital admissions for PTSD treatment attest to the fact 
that he is unable to maintain substantially gainful 
employment.  The Board also finds significant that Dr. R.M. 
concluded that the veteran's inability to work was a result 
of his PTSD.  In making this determination, the Board is 
mindful that a veteran is not required to submit proof that 
he is 100 percent unemployable in order to establish an 
inability to maintain a substantially gainful occupation, as 
required for a TDIU award pursuant to 38 C.F.R. § 3.340(a).  
See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  


ORDER

1.  A 70 percent rating for service-connected PTSD is 
granted.

2.  Entitlement to a TDIU is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


